DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This application is a continuation application claiming priority to U. S. Application Number 16/002739 filed on June 7, 2018, now issued as U.S. Patent No. 10,723,824, which claims benefit to U. S. Provisional Application Number 62/517253 filed on June 9, 2017; U. S. Application Number 16/002739 is also continuation-in-part application claiming priority to U. S. Application Number 15/443278 filed February 27, 2017, now issued as U. S. Patent Number 10214600, which is a continuation application claiming priority to U. S. Application Number 14/567028 filed December 11, 2014, now issued as U. S. Patent 9611341, which claims benefit to U. S. Provisional Application Number 61/937024, filed February 7, 2014; and U. S. Application Number 16/002739 is also a continuation-in-part application claiming priority to U. S. Application Number 15/683964, filed August 23, 2017, now issued as U. S. Patent Number 10308740, which claims benefit to U. S. Provisional Application No. 62/378698, filed August 24, 2016.
In view of the claims filed June 18, 2020, claim 1 is pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 -20 of U.S. Patent No. 10,214,600 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the invention of claim of instant application is merely a rearrangement of the features recited in claims 1 -20 of U.S. Patent No. 10,214,600 B2. Motivated by the expectation of success of obtaining the adhesive compositions of claims 1 -20 of U.S. Patent No. 10,214,600 B2, it would have been obvious to one of ordinary skill in art to rearrange the features of claims 1 -20 of U.S. Patent No. 10,214,600 B2 to obtain the invention of claim 1 as claimed.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 -20 of U.S. Patent No. 10,723,824 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the invention of claim of instant application is merely a rearrangement of the features recited in claims 1 -20 of U.S. Patent No. 10,723,824 B2. Motivated by the expectation of success of obtaining the adhesive compositions of claims 1 -20 of U.S. Patent No. 10,723,824 B2, it would have been obvious to one of ordinary skill in art to rearrange the features of claims 1 -20 of U.S. Patent No. 10,723,824 B2 to obtain the invention of claim 1 as claimed.

Allowable Subject Matter
Claim 1 would be allowable if the ODP rejections are overcome.
The following is an examiner’s statement of reasons for allowance:
As of the date of this office action, the examiner has not located or identified any reference that can be used singularly or in combination with another reference including the closest prior art of Karjala et al. (US 2009/0105407 A1) to render the present invention anticipated or obvious to one of ordinary skill in the art. Further, the invention of claim 1 of instant application contain all the allowable features of claim 1 which has been found novel by claim 1 of U.S. Patent No. 10,723,824 B2. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM K CHEUNG whose telephone number is (571)272-1097.  The examiner can normally be reached on Monday thru Friday: 8:30AM -6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on 571-272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM K CHEUNG/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        
William K. Cheung, Ph. D.
Primary Examiner
May 11, 2021